Trippe, Judge.
The complainant, in his bill, alleges that the property levied on belongs to, and is in the possession of, a third person. If that be true, there is no necessity for his filing this bill to enjoin the proceedings under the levy. Pie shows no special reasons therefor. That third, person is not a party to the bill, nor is asking any relief. The law affords him ample remedy for his own protection, when he seeks to assert his legal or equitable rights. There can, therefore, be no reason to grant the complainant an injunction, when, so far as appears, no damage is threatened him. His bill may go to a hearing' without the injunction he asks, and if he has equities *462against tbe judgment they can be secured on that hearing. There was no error in the refusal of the Court to grant the injunction.
Judgment affirmed.